DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 13 August 2020 and 20 December 2021, were filed after the mailing date of the patent application on 13 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 13 August 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, Claim 9 recites “identifies an available random access channel resource in a time domain and a frequency domain based on the information” which renders the claim unclear.  Here, the base station does not identify the random access channel resource “based on the information” because the base station configured/generated the random access resource into “the information” for transmission to the terminal.  Furthermore, the recited language implies there is a causal relationship; however, it would appear to Examiner that the generation/configuration of the random access resource caused the existence of the information.  Examiner respectfully suggests reviewing the language used.  For the purpose of information, Examiner will interpret at generating the random access resource for inclusion in the information for transmission to the terminal.
Regarding Claim 10, Claim 10 is rejected for depending upon rejected Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (WO 2019/050316).
Regarding Claim 7, Xiong discloses a terminal comprising: 
a receiver (¶45-47 & Fig. 3, Xiong discloses a user equipment (UE) comprising a communication interface) that receives information (¶203-204 & Fig. 8 (810), Xiong discloses receiving, by the communication interface of the UE, configuration information) specifying an available transmission occasion for a random access channel (¶203-204 & Fig. 8 (810->820), Xiong discloses the configuration information identifies corresponding random access resources); 
¶45-47 & Fig. 3, Xiong discloses the UE further comprising a controller) that identifies, based on the information, an available random access channel resource in a time domain and a frequency domain (¶203-204 & Fig. 8 (810), Xiong discloses that the configuration information, generated by the base station, identifies a random access resource.  Here, the random access resource, spans both time and frequency resources, therefore it is a time-frequency resource); and 
a transmitter (¶45-47 & Fig. 3, Xiong discloses a user equipment (UE) comprising a communication interface) that transmits a random access preamble using the available random access channel resource (¶203-204 & Fig. 8 (830), Xiong discloses performing a random access procedure on the determined random access occasions.  ¶280-281, Xiong further discloses that performing a random access procedure requires transmission, by the communication interface of the UE, a random access preamble on the determined random access occasion), wherein the processor identifies the available random access channel resource based on a factor that triggers a random access procedure (¶192-193, Xiong discloses that the random access procedure is triggered by a beam failure and the indication of the beam failure is within the configuration information.  Examiner correlates information indicating a beam failure to "a factor" because a beam failure triggers a random access procedure).
Regarding Claim 8, Xiong discloses the terminal according to claim 7.
Xiong further discloses the processor identifies a Bandwidth part (BWP) based on BWP information included in the information (¶203-204 & Fig. 8 (810->820), Xiong discloses the configuration information identifies uplink (UL) bandwidth part (BWP)), wherein the available ¶188-190 & Fig. 7, Xiong discloses the random access resource resides within the uplink BWP).
Regarding Claim 9, Xiong discloses a base station apparatus comprising: 
a transmitter (¶42-44 & Fig. 4, Xiong discloses a network equipment comprising a communication interface) that transmits information (¶185-186 & Fig. 6 (620), Xiong discloses transmitting, by the communication interface of the network equipment, indication information) specifying an available transmission occasion for a random access channel (¶190 & Fig. 6 (620), Xiong discloses that the indication information indicates a random access occasion for random access); 
a processor (¶42-44 & Fig. 4, Xiong discloses a network equipment comprising a controller) that identifies an available random access channel resource in a time domain and a frequency domain based on the information (¶185-186 & Fig. 6 (620), Xiong discloses configuring, by the controller of the network equipment, indication information that configures the random access resource); and 
a receiver (¶42-44 & Fig. 4, Xiong discloses a network equipment comprising a communication interface) that receives a random access preamble using the available random access channel resource (¶203-204 & Fig. 8 (830), Xiong discloses performing a random access procedure on the determined random access occasions.  ¶280-281, Xiong further discloses that performing a random access procedure requires receiving, by the communication interface of the network equipment, a random access preamble on the determined random access occasion), wherein the processor identifies the available random access channel resource based on a factor that triggers a random access procedure (¶192-193, Xiong discloses that the random access procedure is triggered by a beam failure and the indication of the beam failure is within the configuration information.  Examiner correlates information indicating a beam failure to "a factor" because a beam failure triggers a random access procedure).
Regarding Claim 10, Xiong discloses the base station apparatus according to claim 9.
Xiong further discloses the processor identifies a Bandwidth part (BWP) based on BWP information included in the information (¶203-204 & Fig. 8 (810->820), Xiong discloses the configuration information identifies uplink (UL) bandwidth part (BWP)), wherein the available random access channel resource in the frequency domain is allocated to the BWP (¶188-190 & Fig. 7, Xiong discloses the random access resource resides within the uplink BWP).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and Claim 13 of copending Application No. 16/968,218 in view of Xiong.
Regarding Claim 7, Claim 8 of the '218 Application discloses a terminal comprising: 
Claim 8 of the '218 Application discloses a receiver) that receives information specifying an available transmission occasion for a random access channel (Claim 8 of the '218 Application discloses receiving synchronization blocks and an indication where the synchronization block indicates an occasion of a random access channel); 
a processor (Claim 8 of the '218 Application discloses a processor) that identifies, based on the information, an available random access channel resource in a time domain and a frequency domain (Claim 8 of the '218 Application discloses identifying, by the processor of the terminal, a random access channel based upon the synchronization block and the indication); and 
a transmitter (Claim 8 of the '218 Application discloses a transmitter) that transmits a random access preamble using the available random access channel resource (Claim 8 of the '218 Patent discloses transmitting, by the transmitter of the terminal, a random access preamble).
However, Claim 8 of the ‘281 Application does not disclose the processor identifies the available random access channel resource based on a factor that triggers a random access procedure.
Xiong teaches the processor identifies the available random access channel resource based on a factor that triggers a random access procedure (¶192-193, Xiong discloses that the random access procedure is triggered by a beam failure and the indication of the beam failure is within the configuration information.  Examiner correlates information indicating a beam failure to "a factor" because a beam failure triggers a random access procedure).
Xiong, ¶25).
Regarding Claim 8, Claim 8 of the ‘218 Application in view of Xiong discloses the terminal according to claim 7.
Xiong further teaches the processor identifies a Bandwidth part (BWP) based on BWP information included in the information (¶203-204 & Fig. 8 (810->820), Xiong discloses the configuration information identifies uplink (UL) bandwidth part (BWP)), wherein the available random access channel resource in the frequency domain is allocated to the BWP (¶188-190 & Fig. 7, Xiong discloses the random access resource resides within the uplink BWP).
It would have been obvious to one having ordinary skill in the art to modify Claim 8 of the ‘281 Application in view of Xiong by requiring that the processor identifies a Bandwidth part (BWP) based on BWP information included in the information and the available random access channel resource in the frequency domain is allocated to the BWP as taught Xiong because improving the random access procedure in beamforming systems will improve user experience (Xiong, ¶25).
Regarding Claim 9, Claim 13 of the '218 Application discloses a base station apparatus comprising: 
a transmitter (Claim 13 of the '218 Application discloses a transmitter) that transmits information specifying an available Claim 8 of the '218 Application discloses transmitting synchronization blocks and an indication where the synchronization block indicates an occasion of a random access channel); 
a processor (Examiner identifies processing means as an inherent feature of a base station apparatus) that identifies an available random access channel resource in a time domain and a frequency domain based on the information (Claim 8 of the '218 Application discloses identifying, by the processor of the base station, a random access channel based upon the synchronization block and the indication); and 
a receiver (Claim 13 of the '218 Application discloses a receiver) that receives a random access preamble using the available random access channel resource (Claim 13 of the '218 Patent discloses receiving, by the receiver of the base station apparatus, a random access preamble).
However, Claim 13 of the ‘281 Application does not disclose the processor identifies the available random access channel resource based on a factor that triggers a random access procedure.
Xiong teaches the processor identifies the available random access channel resource based on a factor that triggers a random access procedure (¶192-193, Xiong discloses that the random access procedure is triggered by a beam failure and the indication of the beam failure is within the configuration information.  Examiner correlates information indicating a beam failure to "a factor" because a beam failure triggers a random access procedure).
It would have been obvious to one having ordinary skill in the art to modify Claim 13 of the ‘281 Application by requiring that the processor identifies the available random access channel resource based on a factor that triggers a random access procedure as taught by Xiong because improving the random access procedure in beamforming systems will improve user experience (Xiong, ¶25).
Regarding Claim 10, Claim 13 of the ‘281 Application in view of Xiong discloses the base station apparatus according to claim 9.
Xiong further teaches the processor identifies a Bandwidth part (BWP) based on BWP information included in the information (¶203-204 & Fig. 8 (810->820), Xiong discloses the configuration information identifies uplink (UL) bandwidth part (BWP)), wherein the available random access channel resource in the frequency domain is allocated to the BWP (¶188-190 & Fig. 7, Xiong discloses the random access resource resides within the uplink BWP).
It would have been obvious to one having ordinary skill in the art to modify Claim 13 of the ‘281 Application in view of Xiong by requiring that the processor identifies a Bandwidth part (BWP) based on BWP information included in the information and the available random access channel resource in the frequency domain is allocated to the BWP as taught Xiong because improving the random access procedure in beamforming systems will improve user experience (Xiong, ¶25).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474